Title: [Diary entry: 15 March 1760]
From: Washington, George
To: 

Saturday Mar. 15. Snowd in the Morng. but afterwards clearing. Mr. Carlyle and his Wife returnd home. Wm. Lodwick & the boy (Nat) who came down with him went up for the lame Beef they left upon the Road coming down. The Vast quantity of Rain which had fallen in the last two

days had Swelld the Waters so high that dogue Run carried of the Tumbling Dam of my Mill and was near carrying of the House also. Wind at No. Et. & fair from a settled Sky. Sent word to Mr. Clifton by my Negro Will that I shoud be glad to see him here in the Morning having something to propose to him. The bad Weather this Week put a Total stop to plowing except a little on Wednesday with one Plow.